Case: 17-14729    Date Filed: 09/27/2018   Page: 1 of 8


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14729
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 9:16-cr-80091-DTKH-1



UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                   versus

CYRUS BERNARD RICHARDSON,


                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 27, 2018)

Before TJOFLAT, WILSON and WILLIAM PRYOR, Circuit Judges.
               Case: 17-14729     Date Filed: 09/27/2018     Page: 2 of 8


PER CURIAM:

      Cyrus Richardson appeals from his 108-month, above-Guidelines sentence

following his conviction for bank fraud, challenging the application of a two-level

sentence enhancement under U.S.G.G. § 2B1.1(b)(11)(C)(i). Section

2B1.1(b)(11)(C)(i) provides for a two-level sentence enhancement if the offense

involved “the unauthorized transfer or use of any means of identification

unlawfully to produce or obtain any other means of identification.” Sentencing

Commission, Guidelines Manual, § 2B1.1(b)(11)(C)(i) (Nov. 1, 2016). On appeal,

Richardson first argues that his November 2014 offense should not have been

considered “relevant conduct” for the purposes of sentencing. Second, Richardson

contends that even if his November 2014 offense were relevant conduct, the

enhancement is inapplicable to his case because the record lacks evidence showing

how he obtained the false identification. For the reasons set forth below, we

affirm.

                                            I.

      For sentencing issues, we review “purely legal questions de novo, a district

court’s factual findings for clear error, and, in most cases, a district court’s

application of the guidelines to the facts with ‘due deference.’” United States v.

Rothenberg, 610 F.3d 621, 624 (11th Cir. 2010) (quoting United States v.

Rodriguez-Lopez, 363 F.3d 1134, 1136-37 (11th Cir. 2004)). The “due deference”

                                            2
              Case: 17-14729     Date Filed: 09/27/2018    Page: 3 of 8


standard is tantamount to clear error review. Id. Clear error exists when this Court

is “left with a definite and firm conviction that a mistake has been committed.”

United States v. Almedina, 686 F.3d 1312, 1315 (11th Cir. 2012) (quoting United

States v. Rothenberg, 610 F.3d 621, 624 (11th Cir. 2010)).

                                         II.

      The sentencing court must consider all relevant conduct, as described in

U.S.S.G. § 1B1.3(a), when determining a defendant’s sentence. United States v.

Siegelman, 786 F.3d 1322, 1332 (11th Cir. 2015). We review for clear error

whether the District Court erred in treating certain conduct as relevant conduct for

sentencing purposes. Id. Relevant conduct is defined broadly and includes both

uncharged and acquitted conduct that is proven by a preponderance of the evidence

at sentencing, id., embracing “all acts and omissions committed . . . or willfully

caused by the defendant,” U.S.S.G. § 1B1.3(a)(1)(A). Furthermore, where the

offense level is driven largely by amount of loss—as is the case here—conduct that

was “part of the same course of conduct or common scheme or plan as the offense

of conviction” is considered relevant conduct. Id. §§ 1B1.3(a)(2), 3D1.2(d). As

the commentary to the Guidelines explains

      For two or more offenses to constitute part of a common scheme, they
      must be substantially connected to each other by at least one common
      factor, such as common victims, common accomplices, common
      purpose, or similar modus operandi. . . . Offenses that do not qualify
      as part of a common scheme or plan may nonetheless qualify as part
      of the same course of conduct if they are sufficiently connected or
                                          3
              Case: 17-14729     Date Filed: 09/27/2018   Page: 4 of 8


      related to each other as to warrant the conclusion that they are part of
      a single episode, spree, or ongoing series of offenses. Factors that are
      appropriate to the determination of whether offenses are sufficiently
      connected or related to each other to be considered as part of the same
      course of conduct include the degree of similarity of the offenses, the
      regularity (repetitions) of the offenses, and the time interval between
      the offenses. When one of the above factors is absent, a stronger
      presence of at least one of the other factors is required.
Id. § 1B1.3, cmt. n.5(B). We consider “whether there are distinctive similarities

between the offense of conviction and the remote conduct that signal that they are

part of a single course of conduct rather than isolated, unrelated events that happen

only to be similar in kind.” United States v. Valladares, 544 F.3 1257, 1268 (11th

Cir. 2008).

      In previous cases, this court has found a defendant’s separate schemes or

transactions to be insufficiently connected to constitute relevant conduct. In

United States v. Maxwell, we considered whether the defendant’s past conduct

involving a cocaine distribution scheme was relevant conduct in deciding the

defendant’s sentence for his conviction of conspiring to distribute dilaudid and of

making a single cocaine sale. United States v. Maxwell, 34 F.3d 1006, 1010-11

(11th Cir. 1994). We observed that

      The commentary [to the Guidelines] . . . makes clear that § 1B1.3 is
      designed to take account of “a pattern of misconduct that cannot
      readily be broken down into discrete, identifiable units that are
      meaningful for purposes of sentencing.” Thus, “when illegal conduct
      does not exist in discrete, identifiable units apart from the offense of
      conviction, the Guidelines anticipate a separate charge for such
      conduct.”

                                          4
                Case: 17-14729   Date Filed: 09/27/2018    Page: 5 of 8


Id. (quoting United States v. Hahn, 960 F.2d 903, 909 (9th Cir. 1992)). We

ultimately held that the district court in Maxwell erred in finding that the cocaine-

distribution scheme was “relevant conduct” for sentencing on the conspiracy

conviction. Id. at 1013. The two schemes did not involve any of the same parties,

were temporally remote—the sale of cocaine occurring more than one year after

the conspiracy to distribute dilaudid—and lacked any “distinctive similarities”

signaling they were part of the same “course of conduct.” Id. at 1011-12.

      On the other hand, we have affirmed a district court’s finding of relevant

conduct under § 1B1.3 when the defendant’s separate schemes or transactions,

viewed broadly, shared a common victim, purpose, and modus operandi. See, e.g.,

Siegelman, 786 F.3d at 1332-34 (concluding that the “common victim” was the

people of Alabama, the “common purpose” to obtain money and power, and the

“similar modus operandi” the use of defendant’s political power); Valladares, 544
F.3d at 1261 (concluding that the “common victim” was Medicare, “common

purpose” to defraud Medicare, and “similar modus operandi” to submit fraudulent

claims to Medicare for reimbursement). We also have affirmed when it was

“plausible in light of the record viewed in its entirety” that the conduct was part of

the “same common scheme or plan” as the offense of conviction. Siegelman, 786
F.3d at 1333.




                                           5
              Case: 17-14729     Date Filed: 09/27/2018    Page: 6 of 8


      In this case, the District Court did not clearly err in finding Richardson’s

November 2014 offense to be conduct relevant to the offense of conviction.

Between his offense of conviction and the November 2014 offense, Richardson’s

acts shared “distinctive similarities,” Valladares, 544 F.3d at 1268. Both involved

using false identifying information to defraud banks, and both were part of a long

line of Richardson’s bank frauds and attempted bank frauds that occurred in a short

period of time. See U.S.S.G. § 1B1.3, cmt. n.5(B) (listing “degree of similarity of

offenses,” “regularity of the offenses,” and “time interval between the offenses” as

factors supporting a finding of relevant conduct). While Richardson relies on

Maxwell in support of his argument, his reliance is misplaced. Unlike in Maxwell,

where the incidents were “temporally remote” because they occurred over a year

apart, Maxwell, 34 F.3d at 1011, the November 2014 offense and the offense of

conviction were separated by only six weeks. Considering the record as a whole, it

was plausible that the offenses were “part of the same course of conduct or

common scheme or plan as the offense of conviction.” Siegelman, 786 F.3d at

1333; U.S.S.G. § 1B1.3(a)(2).

                                         III.

      Having found that the November 2014 offense was relevant conduct for the

purposes of sentencing, we must consider whether the District Court erred in

applying the two-level sentence enhancement for identity theft. Section

                                          6
               Case: 17-14729      Date Filed: 09/27/2018    Page: 7 of 8


2B1.1(b)(11)(C)(i) of the Guidelines authorizes a two-level enhancement if the

offense involved “the unauthorized transfer or use of any means of identification

unlawfully to produce or obtain any other means of identification.” U.S.S.G. §

2B1.1(b)(11)(C)(i). “Means of identification” include “any name or number that

may be used, alone or in conjunction with any other information, to identify a

specific individual,” which includes a person’s name, date of birth, and driver’s

license number. Id. § 2B1.1, cmt. n.1; 18 U.S.C. § 1028.

       It is uncontested that Richardson used a fraudulent driver’s license in the

November 2014 offense. This fraudulent license bore the name and date of birth of

C.N., but contained Richardson’s photograph rather than a photograph of C.N.

Nonetheless, Richardson argues that the District Court erred in applying the

enhancement because it lacked evidence that Richardson was involved in

converting the first means of identification, i.e., C.N.’s driver’s license, into the

other, i.e., the fraudulent driver’s license.

       We disagree. In determining whether a sentencing enhancement applies, a

district court is “permitted to draw reasonable inferences from the facts.” United

States v. Jones, 533 F. App’x 488, 459 (5th Cir. 2013) (quoting United States v.

Caldwell, 448 F.3d 287, 290 (5th Cir. 2006)). Because the driver’s license

contained Richardson’s photograph, it was reasonable for the District Court to

conclude that he at least took part in the production of the fraudulent license by

                                            7
              Case: 17-14729     Date Filed: 09/27/2018    Page: 8 of 8


supplying his photograph. Id. at 459-60 (holding that the identity-theft sentence

enhancement applied without direct evidence that defendant created the fraudulent

identification card.) Thus, the District Court did not clearly err in determining that

the identity-theft sentence enhancement applied.

                                         IV.

      For the reasons discussed above, we affirm Richardson’s sentence.

AFFIRMED.




                                          8